IN THE SUPREME COURT OF TEXAS

                                 No. 09-0370

                  IN RE  CORYELL COUNTY AND WILLIAM J. HIX

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency  temporary  stay,  filed  May  5,
2009, is granted.  The judgment dated April 15, 2009, in  Cause  No.  10-09-
00005-CV,  styled  In  re  William  Carroll  Robertson  and  Lester   Eugene
Robertson, in the Tenth Court of Appeals is stayed pending further order  of
this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., May 28, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 13, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk